Citation Nr: 0301605	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  96-51 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post aortic valve replacement.


REPRESENTATION

Veteran represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1991 to September 1994.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for status 
post aortic valve replacement.  For that disability, the 
RO assigned a temporary 100 percent disability rating, 
effective from March 16, 1995, and a permanent 30 percent 
disability rating, effective from May 1, 1996 onward.  The 
veteran subsequently perfected an appeal regarding the 30 
percent disability rating assigned.

In July 1999, the veteran presented testimony at a 
videoconference hearing before the undersigned.  A 
transcript of this hearing was prepared and associated 
with his VA claims folder.

In a November 2001 decision, the Board denied entitlement 
to an evaluation in excess of 30 percent for status post 
aortic valve replacement.  The veteran subsequently 
appealed that issue to the United States Court of Appeals 
for Veterans Claims (Court).  While that case was pending 
at the Court, the veteran's attorney and the VA Office of 
the General Counsel filed a joint motion to vacate the 
Board's decision, and to remand the veteran's claim for 
readjudication.  In a September 2002 Order, the Court 
granted the joint motion, vacated the Board's November 
2001 decision, and remanded this claim to the Board for 
readjudication. 

The case was subsequently returned to the Board for 
further appellate review, consistent with the Order of the 
Court.  



REMAND

The veteran is seeking an increased evaluation for his 
service-connected status post aortic valve replacement.  
He essentially contends that his disability is more severe 
than is contemplated by the 30 percent evaluation 
currently assigned.

As discussed in the Introduction, this claim was denied by 
the Board in a November 2001 decision.  The veteran 
subsequently appealed that decision to the Court.  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a joint 
motion to vacate the Board's decision, and to remand the 
veteran's claim for readjudication.  In the joint motion, 
the parties noted that this case was remanded by the Board 
in October 1999 in part so that the veteran could undergo 
a VA cardiovascular examination.  In reviewing the report 
of this examination, the parties concluded that the 
examiner's findings failed to satisfy all of the 
instructions set forth in the Board's remand.  In 
particular, it was noted that the examiner failed to 
comment on the feasibility of stress testing; the presence 
or absence of left ventricular dysfunction; the presence 
or absence of angina; and whether or not the veteran's 
disability was of such severity as to preclude more than 
light manual labor and/or sedentary employment.  For this 
reason, the parties determined that a remand was necessary 
so that the Board could ensure compliance with the 
instructions set forth in the October 1999 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary).  In a 
September 2002 Order, the Court granted the joint motion, 
vacated the Board's November 2001 decision, and remanded 
this claim to the Board for readjudication. 

In accordance with the Court Order and the joint motion, 
the Board concludes that an additional VA examination is 
necessary in order to evaluate the current severity of the 
veteran's status post aortic valve replacement, and to 
ensure that all of the criteria specified by the Board in 
the October 1999 remand instructions are fully addressed.  

The Board is aware that VA regulations were recently 
amended so as to allow the Board to develop evidence 
directly, and to provide notice of certain matters to a 
claimant without having to remand a case to the RO.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (now codified as 
amended at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304). 
Accordingly, we have considered whether the aforementioned 
actions would be more appropriately accomplished by the 
Board, rather than by remanding this case to the RO.  
However, under the circumstances of this case, which was 
remanded by the Court according to the joint motion "in 
order for the RO to fully comply with the remand 
instruction of the October 20, 1999, BVA decision," the 
Board finds that it would be more appropriate to remand 
this matter once again to the RO in order to ensure such 
compliance.

As explained by the Board in the November 2001 decision, 
during the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  
The VCAA substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  However, the 
VCAA has amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
since published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The Board finds that, while this case is in remand status, 
the RO should ensure that all notification action required 
by the VCAA is completed in full.  In addition, the RO 
should inquire as to whether the veteran has obtained any 
additional treatment in regard to his claimed disability.  
If so, the records of such treatment should be obtained 
and associated with his VA claims folder.

Accordingly, this case is remanded for the following 
actions:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of any health care 
providers who may possess additional 
records pertinent to his claim which 
are not already included within his VA 
claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified 
by the veteran in response to this 
request, which have not been previously 
secured.

2.  Thereafter, the RO should schedule 
the veteran for a cardiovascular 
examination to determine the severity 
of his status post aortic valve 
replacement.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with this 
examination.  All indicated studies 
should be conducted, to include a 
treadmill exercise test to obtain 
objective measurements of the level of 
physical activity, expressed in METs, 
at which cardiac symptoms develop.  If 
a laboratory determination of METs by 
exercise testing cannot be performed 
for medical reasons, the examiner 
should express an estimate of the level 
of activity (expressed in METs and 
supported by a specific example such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope. 

The examiner must also comment on the 
following: (a) whether or not the 
veteran has left ventricular 
dysfunction, and, if present, the 
estimated ejection fraction, (b) 
whether or not the veteran has a 
definitely enlarged heart, diastolic 
murmur, elevation of systolic blood 
pressure, and/or arrhythmias, (c) 
whether or not the veteran experiences 
angina, and, if so, the severity of the 
angina, (d) whether or not there is 
evidence that the veteran's heart 
disability is such that more than light 
manual labor is precluded, and (e) 
whether or not his heart disorder is 
such that more than sedentary 
employment is precluded.  As to each of 
these inquiries, the examiner should 
provide a complete rationale for the 
opinions offered.

3.  The RO should review the claims 
folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (see 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)) are 
fully complied with and satisfied. 

4.  After undertaking any additional 
development deemed necessary in order 
to satisfy the VCAA, the RO should 
readjudicate the veteran's claims for 
an increased evaluation.  In 
readjudicating the claim, the RO should 
consider the version of 38 C.F.R. 
§ 4.104, Diagnostic Code 7016 that was 
in effect prior to January 12, 1998, 
and the version that became effective 
as of January 12, 1998.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




